 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-216-APG-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6                                                     (Docket No. 22)
     ROBERT WAYNE LOTT,
 7
                   Defendant.
 8
 9
10      Pending   THEREFORE
           IT IS before        ORDERED
                        the Court          that the
                                  is Defendant's    statustoconference
                                                 motion                currently
                                                             continue status     scheduled for
                                                                             conference.
11   Docket
     Monday,No. 22. The
             December 17,Court GRANTS
                          2018 at         Defendant's
                                  1:00 p.m.,             motion
                                             be vacated and      and continues
                                                            continued to Tuesday,the status 18,
                                                                                  December
12   conference
     2018         to December
          at the hour            18, 2018, at 10:00 a.m. in Courtroom 3D.
                      of 10:00 a.m.
13   IT IS SO ORDERED.
            DATED this ___ day of December, 2018.
14   DATED: December 17, 2018

15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
